Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



	Response to Amendment
Applicant's argument, filed on August 12, 2021 has been entered and carefully considered. Claims 1, 8 and 10 are amended. Claims 1, 7, 8, 10 and 15 are pending. 

Response to Arguments
Applicant's arguments filed on 08/12/2021 remarks have been fully considered but are moot in view of the new ground(s) of rejection which is deemed appropriate to address all of the needs at this time.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over HUNG (US Pub No. 2017/0111623 A1) in view of Suzuki (US. Pat. No. 5,045,927)  further in view of Lee et al. (US. Pub. No. 2016/0165202 A1) and Pekander (US. Pub. No. 2018/0078158 A1).

Regarding claim 1, HUNG discloses an electronic device([abstract and para 0003]- a device includes a camera configured to obtain an image, an electromagnetic radiation sensor) comprising: a first optical sensor configured to have a response characteristic to an  ultraviolet wavelength band([para 0027]-the device 100 may include an electromagnetic radiation sensor 104 configured to detect an amount of ultraviolet (UV) ligh); a second optical sensor configured to have a response characteristic to an infrared wavelength band ([para 0027]- infrared (IR) light associated with the image 105 and process or represent the detected amounts as UV light data 106 and/or IR light data 108; also IR sensor configured to generate the IR light data 108); at least one camera module([see in Fig. 1A]-camera 102); a memory configured to store sunlight information of the ultraviolet wavelength band and the infrared wavelength band corresponding to each of at least one condition associated with a first environment, as at least a piece of specified optical information([abstract]- device includes a camera configured to obtain an image, an electromagnetic radiation sensor configured to produce at least one of ultra-violet (UV) light data and infrared (IR) light data associated with the image; [see also para 0003 and  Fig. 1A ]); select first sunlight information when the first and second signals correspond to the first sunlight information of the first and second wavelength bands corresponding to a first condition stored in the memory at a specified ratio or more([see in Fig. 4-6 and para 004; 008; 0051]- the ratio method 203, the probability data 112 may include a ratio probability relationship 210 providing probabilities for the illuminant type probability
114 for each type of illuminant for ratio values of a ratio of the UV light data 106 and the IR light data 108), determine an operating environment of the electronic device as the first environment based on the selected first sunlight information and determine an ambient light source of the electronic device as sunlight, calculate a correlated color temperature value corresponding to the selected first sunlight information based on a ratio between a first amount corresponding to the first signal and a second light amount corresponding to the second signal, and adjust a white balance of the image using the correlated color temperature([Fig. 9 and abstract, para 0006; 0032]- an auto-white balance (AWB) unit 116 configured to receive the image 105 and the illuminant type probability 114, and adjust AWB 117 applied to the image 105 with the illuminant type probability 114). The incorporation of the a processor electrically connected to the first and second optical sensors and the camera module([see in Fig. 1A]-sensor processor 110 connected to sensor), wherein the processor is configured to: obtain an image corresponding to an external object by using the camera module([see in Fig. 1A and para 0025]- a camera 102 configured to capture an image 105).
However, HUNG does not explicitly disclose obtain a first signal corresponding to the first wavelength band by using the first optical sensor, obtain a second signal corresponding to the second wavelength band by using the second optical sensor, select at least one piece of optical information from specified optical information based on the first and second signals, and adjust a white balance of the image based on the selected at least one piece of optical information.
In an analogous art, Suzuki discloses obtain a first signal corresponding to the ultraviolet wavelength band by using the first optical sensor, obtain a second signal corresponding to the infrared wavelength band by using the second optical sensor([abstract ]- a white balance adjusting device comprising at least three optical sensors of different spectral sensitivity characteristics from one another, a computing circuit for calculating a ratio of outputs of the optical sensors, a ripple select at least one piece of optical information from specified optical information based on the first and second signals, and adjust a white balance of the image based on the selected at least one piece of optical information([col. 2, lines 63- col. 3, lines 1-7]- A white balance adjusting device according to an embodiment of the invention comprises at least three optical sensors of different spectral sensitivity characteristics from one another. computing means for calculating a ratio of outputs of the optical sensors).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Suzuki to the modified system of HUNG to provide a white balance adjusting device capable of easily removing the influence of, in particular, fluorescent lamps [Suzuki, Col. 2, lines 60-63].
The combination of HUNG and Suzuki do not explosively disclose calculate a correlated color temperature value corresponding to the selected first sunlight information based on a ratio between a first light amount corresponding to the first signal and a second light amount corresponding to the second signal, wherein the ratio between the first light amount and the second light amount is linearly correlated with the correlated color temperature.
In an analogous art, LEE teaches calculate a correlated color temperature value corresponding to the selected first sunlight information based on a ratio between a first  AP may calculate the light source classification ratio (for example, IR/VL) on the Y-axis which can be variously set as described above, and acquire the color temperature corresponding to the light source classification ratio (for example, IR/VL) with reference to the correlation curve, so as to determine the light source type corresponding to the acquired color temperature; see in fig. 6, linearly correlated with the correlated color temperature). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of LEE to the modified system of HUNG and Suzuki a method of controlling white balance, which can further improve an Auto White Balance (AWB) function by using a Sensor of Light Classification (SLC) for classifying incident lights into a visible light and an infrared light by various types of electronic devices such as a smartphone, a tablet PC, a digital camera, and the like, and an electronic device thereof [LEE; para 0005].
However, the combination of HUNG, Suzuki and LEE don’t exclusively disclose wherein the ultraviolet wavelength band includes wavelength of 350 to 400 nm; wherein the infrared wavelength band includes wavelength of 650 to 750 nm.
In an analogous art, Pekander teaches wherein the ultraviolet wavelength band includes wavelength of 350 to 400 nm([para 0030]- detector means may be any means by which the identifier label 25b can be optically detected, such as by an optical sensor.  In the depicted embodiment, the detection means is provided by two optical ; wherein the infrared wavelength band includes wavelength of 650 to 750 nm([para 0030]- detector means may be any means by which the identifier label 25b can be optically detected, such as by an optical sensor.  In the depicted embodiment, the detection means is provided by two optical detectors 42r and 42t that detect radiation emitted by an emitter 40. the emitter 40 may be a LED that emits radiation in the ultraviolet wavelength spectrum (approximately 10-400 nm; In yet another embodiment, the emitter 40 may be a LED that emits radiation in the infrared wavelength spectrum (approximately 700 nm-1 mm)); see also [para 0026; 0032 ]- Each detector 42r and 42t may be configured to detect electromagnetic radiation in a particular spectrum.  For example, the detectors 42r and 42t may detect visible wavelength spectrum (approximately 380-800 nm)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Pekander to the modified system of HUNG ,Suzuki and LEE  system for monitoring blood pressure includes a blood pressure cuff, a blood pressure measurement device removably connected to the blood pressure cuff, and a cuff verification module.  The cuff verification module is executable on a processor to receive medical record information from a patient, determine an expected cuff size for the patient based on the medical record information, receive a detected cuff size for the blood pressure cuff, and verify that the detected cuff size is consistent with the expected cuff size [Pekander; abstract ].
 infrared (IR) light associated with the image 105 and process or represent the detected amounts as UV light data 106 and/or IR light data 108; also IR sensor configured to generate the IR light data 108).
Claims 3-6(canceled).
Regarding claim 7, HUNG discloses a display configured to output the image under control of the processor and convert the image into an image of which the white balance is adjusted after a specified time elapses from the image output ([para 0032]- an auto-white balance (AWB) unit 116 configured to receive the image 105 and the illuminant type probability 114, and adjust AWB 117 applied to the image 105 with the illuminant type probability 114. The incorporation of the illuminant type probability 114 into the application of the A WB 117 may increase the quality of the image 105, thereby provided as a rendered image 162 on the display screen 160).
Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 8 have been met in claim 1.
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for method claim 10 have been met in claim 1.
Claim 9(canceled).
Claims 11-14(canceled).



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over HUNG in view of Suzuki, LEE and Pekander as applied to claim 10 above and further in view of Yamaguchi et al. (US. Pat. No. 6,184,851 B1).

Regarding claim 15, the combination of HUNG, Suzuki, LEE and Pekander do not explicitly disclose converting the image into an image of which the white balance is adjusted after a specified time elapses from the image output.
In an analogous art, Yamaguchi discloses converting the image into an image of which the white balance is adjusted after a specified time elapses from the image output([col. 5, lines 10-18]- the electron-emitting characteristics of surface conduction electron-emitting devices are shifted to adjust the white balance if the white balance has changed with the elapse of time after completion of the image forming apparatus). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yamaguchi to the modified system of HUNG, Suzuki, LEE and Pekander a method of manufacturing and adjusting the same and, more particularly, to an image forming apparatus using a multi-electron-beam source in which a plurality of surface conduction electron-emitting devices are arranged, and a method of manufacturing and adjusting the same [Yamaguchi, Col. 1, lines 6-10].



Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1. Im et al. US 2014/024,6648 A1, disclose  a light emitting device packages
2.	LEE et al., US 2016/0165202 A1, discloses Method for t for controlling white balance.
3.	Ito et al., US 2009/0040335 A1, discloses for adjusting the white balance of a captured image.
4.	Jiang et al., US 9,106,879 B2, discloses method for Automatic White Balance (AWB) with supplementary sensors.
5.	Li, US 8,471,921 B1, discloses an imaging device and an image crosstalk analysis device are described that may be used to reduce optical crosstalk and radial fall-off in image data.
6.	Kuno et al. US 2008/0278592 A1, disclose an imaging device equipped with a signal processing means that performs a visual sensitivity correction without mounting, dismounting, or using an infrared cut filter (IRCF).




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MD N HAQUE/Primary Examiner, Art Unit 2487